The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 3 [fig 4], drawn to claims 1-5, 8-14, and 17-19 in the reply filed on 04/08/2021 is acknowledged.
Claims 6-7, 15-16, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/08/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 12:
	Claim 12 recites “the first portion comprises a first layer stacked on the lower region and the second portion comprises a second layer stacked on the first layer”. However, claim 11, from which claim 12 depends, sets forth “a second portion of the upper region that is closer to the lower region than the first portion”. As such, these limitations are contradictory. For purposes of prosecution on the merits, examiner is interpreting claim 12 to mean “the first portion comprises a first layer stacked on the lower region and the second portion comprises a second layer stacked on the lower region”.
Regarding claim 14:
	Claim 14 is rejected at least based on its dependency from claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-12, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (US 2020/0411296).
Regarding claim 1:

Regarding claim 2:
	Kang teaches the first portion comprises a first layer (832b) and the second portion comprises a second layer (832a), and wherein the second layer (832a) is stacked on the lower region (831) and the first layer (832b) is stacked on the second layer (832a) [fig 6 & 0082-0084]. 
Regarding claim 8:
	Kang teaches an electrical conductivity of the lower region (831 has the lowest dielectric constant) is greater than a maximum electrical conductivity of the upper region (832) [fig 6 & 0082-0084]. 
Regarding claim 9:

Regarding claim 10:
	Kang teaches the upper region (832) comprises a side surface (angled surface of 832) adjacent to the wafer (W), the side surface having a slope (angled surface of 832) such that the side surface is not perpendicular to the upper surface of the lower electrode (230) [fig 1, 6]. 
Regarding claim 11:
	Kang teaches a plasma processing apparatus (substrate processing apparatus, 10) [fig 1 & 0041] comprising: a process chamber (processing chamber, 100) [fig 1 & 0041]; a lower electrode (220/230) disposed in the process chamber (100), an upper surface of the lower electrode (220/230) being configured to support a wafer (substrate, W) [fig 1 & 0044-0045]; a focus ring (focus ring, 240) surrounding an upper edge of the lower electrode (220) [fig 1-2 & 0045]; and an edge ring (ring supporter, 250) surrounding a lower edge of the lower electrode (230) and supporting the focus ring (240) [fig 1 & 0045], wherein the focus ring comprises a lower region (base layer, 831) and an upper region (reinforcement layer, 832) disposed on the lower region (831), wherein an electrical conductivity of a first portion of the upper region (832b has the highest dielectric constant) is smaller than an electrical conductivity of a second portion of the upper region that is closer to the lower region than the first portion (832a has a dielectric constant less than 832b) [fig 6 & 0082-0084], and wherein the lower region 
Regarding claim 12:
	Kang teaches the first portion comprises a first layer (832b) stacked on the lower region (831) and the second portion comprises a second layer (832a) stacked on the lower region (831) [fig 6 & 0082-0084]. 
Regarding claim 17:
	Kang teaches a boundary between the lower region (831) and the upper region (832) is located higher than the upper surface of the lower electrode (it is noted that such is a relative limitation and is met when the chamber is placed on its side) [fig 1, 6].
The claim language “and is located lower than an upper surface of the wafer” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2020/0411296) as applied to claims 1-2, 8-12, and 17 above, and further in view of Daugherty et al (US 6,344,105).
The limitations of claims 1-2, 8-12, and 17 have been set forth above.
Regarding claim 3:
	Kang teaches a first layer (832b) and a second layer (832a) [fig 6 & 0082-0084], and an electrical conductivity of the second layer is larger than an electrical conductivity of the first layer (832a has a dielectric constant less than 832b) [fig 6 & 0082-0084].
	Kang does not specifically disclose the first layer and the second layer comprise a same semiconductor material, and wherein a dopant concentration of the second layer is larger than a dopant concentration of the first layer.
	Daugherty teaches a first layer (408/508) and a second layer (514) comprise a same semiconductor material (suitable materials include semiconducting materials 
	Kang and Daugherty are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the first and second layer of Kang to comprise a same semiconductor material because such is a material of suitable properties [Daugherty - col 8, lines 2-21 and col 9, lines 9-22]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. 
Finally, it is noted that Daugherty discloses dopant concentration is a result-effective variable (the conductivity of the material can be controlled through doping and the like) [col 8, lines 2-21 and col 9, lines 9-22]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing to discover the optimum dopant concentration through routine experimentation in order to achieve the desired conductivities of Kang (an electrical conductivity of the second layer is larger than an electrical conductivity of the first layer). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 4:
	Modified Kang teaches the semiconductor material comprises silicon or silicon carbide (suitable materials include semiconducting materials (e.g., Silicon Carbide)) [Daugherty - fig 5 & col 8, lines 2-21 and col 9, lines 9-22] 
Regarding claim 5:

	Kang does not specifically disclose the first layer comprises a first semiconductor material and the second layer comprises a second semiconductor material different from the first semiconductor material.
	Daugherty teaches a first layer (408/508) comprises a first semiconductor material (suitable materials include semiconducting materials) and a second layer (514) comprises a second semiconductor material different from the first semiconductor material (suitable materials include semiconducting materials (e.g., Silicon Carbide)) [fig 5 & col 8, lines 2-21 and col 9, lines 9-22].
	Kang and Daugherty are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the first and second layer of Kang to comprise different semiconductor materials because such are materials of suitable properties [Daugherty - col 8, lines 2-21 and col 9, lines 9-22]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. 
Regarding claim 13:
	Kang teaches a first layer (832b) and a second layer (832a) [fig 6 & 0082-0084], wherein an electrical conductivity of the second layer is larger than an electrical conductivity of the first layer (832a has a dielectric constant less than 832b), and wherein an electrical conductivity of the lower region (831 has the lowest dielectric constant) is greater than a maximum electrical conductivity of the upper region (832) [fig 6 & 0082-0084].

	Daugherty teaches a first layer (408/508) and a second layer (514) comprise a same semiconductor material (suitable materials include semiconducting materials (e.g., Silicon Carbide)), wherein a dopant concentration of the second layer is larger than a dopant concentration of the first layer, and wherein a dopant concentration of the lower region is greater than a maximum dopant concentration of the upper region (the conductivity of the material can be controlled through doping and the like) [fig 5 & col 8, lines 2-21 and col 9, lines 9-22].
	Kang and Daugherty are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the first and second layer of Kang to comprise a same semiconductor material because such is a material of suitable properties [Daugherty - col 8, lines 2-21 and col 9, lines 9-22]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. 
Finally, it is noted that Daugherty discloses dopant concentration is a result-effective variable (the conductivity of the material can be controlled through doping and the like) [col 8, lines 2-21 and col 9, lines 9-22]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing to discover the optimum dopant concentration through routine experimentation in order to achieve the desired 
Regarding claim 14:
	Kang teaches a first layer (832b) and a second layer (832a) [fig 6 & 0082-0084].
	Kang does not specifically disclose the first layer comprises a first semiconductor material and the second layer comprises a second semiconductor material different from the first semiconductor material.
	Daugherty teaches a first layer (408/508) comprises a first semiconductor material (suitable materials include semiconducting materials) and a second layer (514) comprises a second semiconductor material different from the first semiconductor material (suitable materials include semiconducting materials (e.g., Silicon Carbide)) [fig 5 & col 8, lines 2-21 and col 9, lines 9-22].
	Kang and Daugherty are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the first and second layer of Kang to comprise different semiconductor materials because such are materials of suitable properties [Daugherty - col 8, lines 2-21 and col 9, lines 9-22]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2020/0411296) in view of Daugherty et al (US 6,344,105).
Regarding claim 18:
	Kang teaches a plasma processing apparatus (substrate processing apparatus, 10) [fig 1 & 0041] comprising: a process chamber (processing chamber, 100) [fig 1 & 0041]; a lower electrode (220/230) disposed in the process chamber (100), an upper surface of the lower electrode (220/230) being configured to support a wafer (substrate, W) [fig 1 & 0044-0045]; a focus ring (focus ring, 240) surrounding an upper edge of the lower electrode (220) [fig 1-2 & 0045]; and an edge ring (ring supporter, 250) disposed in a position lower than a position of the focus ring (focus ring, 240) [fig 1 & 0045], wherein the focus ring comprises a lower region (base layer, 831) and an upper region (reinforcement layer, 832) disposed on the lower region (831), wherein an electrical conductivity of a first portion of the upper region (832b has the highest dielectric constant) is smaller than an electrical conductivity of a second portion of the upper region that is closer to the lower region than the first portion (832a has a dielectric constant less than 832b) [fig 6 & 0082-0084], and wherein the lower region has a greater electrical conductivity (831 has the lowest dielectric constant) than a maximum electrical conductivity of the upper region (832) [fig 6 & 0082-0084].
	Kang does not specifically disclose the focus ring comprising a semiconductor material; an insulation ring surrounding an outer peripheral surface of the focus ring, the insulation ring comprising an insulating material; and an edge ring disposed in a position lower than a position of the insulation ring.

Kang and Daugherty are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the focus ring of Kang to comprise a semiconductor material because such is a material of suitable properties [Daugherty - col 8, lines 2-21 and col 9, lines 9-22]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. Finally, it would have been obvious to one skilled in the art at the time of the invention to modify the apparatus of Kang to include the insulation ring of Daugherty to prevent any open seams [Daugherty - col 7, lines 46-61].
	It is noted that such a modification results in a structure wherein “an edge ring disposed in a position lower than a position of the insulation ring”. The test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding claim 19:
Kang teaches the first portion comprises a first layer (832b) and the second portion comprises a second layer (832a) [fig 6 & 0082-0084], and an electrical 
	Kang does not specifically disclose the first layer and the second layer comprise a same semiconductor material, and wherein a dopant concentration in the first layer is smaller than a dopant concentration of the second layer.
	Daugherty teaches a first layer (408/508) and a second layer (514) comprise a same semiconductor material (suitable materials include semiconducting materials (e.g., Silicon Carbide)), and wherein a dopant concentration of the first layer is smaller than a dopant concentration of the second layer (the conductivity of the material can be controlled through doping and the like) [fig 5 & col 8, lines 2-21 and col 9, lines 9-22].
	Kang and Daugherty are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the first and second layer of Kang to comprise a same semiconductor material because such is a material of suitable properties [Daugherty - col 8, lines 2-21 and col 9, lines 9-22]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. 
Finally, it is noted that Daugherty discloses dopant concentration is a result-effective variable (the conductivity of the material can be controlled through doping and the like) [col 8, lines 2-21 and col 9, lines 9-22]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing to discover the optimum dopant concentration through routine experimentation in order to achieve the desired conductivities of Kang (an electrical conductivity of the first layer is smaller than an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma et al (US 6,554,954), Ranish et al (US 2013/0026693), Banna et al (US 2013/0107415), Lim et al (US 2016/0343547), Hong et al (US 2017/0301578), Kim (US 2020/0043757), and Lee (US 2020/0063269) teach a focus ring comprising layers [fig 2, 4, 2, 13, 2, 2, and 1, respectively]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Benjamin Kendall/Primary Examiner, Art Unit 1718